Citation Nr: 9924316	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-30 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active military service from October 1973 to 
February 1986, with periods of active duty with the National 
Guard from May 1992 to the present.  He has been represented 
throughout his appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a determination of January 
1998, by the Buffalo, New York Regional Office (RO), which 
denied the veteran's claim of entitlement to educational 
benefits under Chapter 30, Title 38, United States Code.  The 
notice of disagreement with this determination was received 
in February 1998.  The statement of the case was issued in 
June 1998.  The substantive appeal was received in July 1998.  
Correspondence from the Department of the Army was received 
in July 1998.  A supplemental statement of the case was 
issued in August 1998.  The appeal was received at the Board 
in October 1998.  

A hearing was scheduled to be held before a member of the 
Board in Washington, D.C. in January 1999, but the veteran 
failed to appear for this hearing.  


FINDINGS OF FACT

1.  The veteran served on active duty between October 1973 
and February 1986.  

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.  

3.  The veteran was on active duty between October 19, 1984 
and July 1, 1985, and continued on active duty without a 
break in service since October 19, 1984.  

4.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985; however, he was honorably 
discharged from active duty after June 30, 1985, 
involuntarily for convenience of the government as a result 
of a reduction in force.  

5.  The veteran completed the requirements of a secondary 
school diploma prior to December 31, 1989.  


CONCLUSION OF LAW

The veteran has met the criteria for entitlement to 
educational benefits under Chapter 30, Title 38, United 
States Code. 38 U.S.C.A. § 3011 (West 1991 & Supp. 1999); 38 
C.F.R. § 21.7044 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds find that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

The veteran essentially contends that he is qualified to 
receive educational benefits under the Chapter 30 program, 
based on the conversion of his remaining Chapter 34 
educational benefits, because he was involuntarily discharged 
from active service for the convenience of the government as 
a result of a reduction in force.  

The record reflects that the veteran served on active duty 
from October 1973 to February 1986.  Based upon that service, 
the veteran was eligible to receive educational benefits 
under the Chapter 34 program, provided that these educational 
benefits were utilized prior to January 1, 1990, when the 
entire Chapter 34 program expired.  38 U.S.C.A. § 3462.  
According to computer-generated data from the Department of 
Defense (DOD), there remained months of unused entitlement 
under the Chapter 34 program on December 31, 1989.  

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty before June 30, 
1985; therefore, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, as noted, computerized data 
confirms that the veteran had remaining Chapter 34 
eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  

The evidence of record also shows that the veteran's period 
of service and his involuntary discharge due to a reduction 
in force after June 30, 1985 entitle him to Chapter 30 
educational benefits, as derived from his entitlement to 
Chapter 34 benefits.  As noted above, the veteran served on 
active duty between October 1973 to February 1986.  Thus, he 
was on active duty between October 19, 1984 and July 1, 1985, 
and continued on active duty without a break in service since 
October 19, 1984.  While the veteran did not serve on active 
duty continuously for three years after June 30, 1985, he was 
honorably discharged from active duty after June 30, 1985 
involuntarily for convenience of the Government as a result 
of a reduction in force.  Finally, DOD data confirm that the 
veteran completed the requirements of a secondary school 
diploma prior to December 31, 1989.  In light of the 
foregoing, the Board finds that the veteran has met the 
applicable criteria provided by law; therefore, his claim 
must be granted.  

The Board notes that the Public Law under which the RO denied 
this claim has been incorporated into the current law under 
38 U.S.C.A. § 3011 (West 1991 & Supp. 1999).  Under current 
law, there is no requirement that the veteran have been 
involuntarily discharged for convenience of the Government as 
a result of a reduction in force on or after October 1, 1987.  
Rather, the veteran may just have been involuntarily 
discharged for convenience of the Government as a result of a 
reduction in force.


ORDER

Entitlement to Chapter 30 educational benefits is granted.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

